ICONIX BRAND GROUP, INC.
 
RESTRICTED STOCK UNIT AGREEMENT
 
To:  Neil R. Cole
 
Date of Award: June 17, 2011
 
You are hereby awarded (the “Award”), effective as of the date hereof, 204,918
restricted stock units (“Unit or RSUs”, as the case may be) each of which shall
represent the right to receive one share (the “Share”) of common stock, $.001
par value (“Common Stock”), of Iconix Brand Group, Inc., a Delaware corporation
(the “Company”), pursuant to the Company’s 2009 Equity Incentive Plan (the
“Plan”), subject to certain vesting restrictions specified below (the
“Vesting”).
 
This Award is made pursuant to Section 5.2 of the Amendment dated June 17, 2011
(the “Amendment”) to the Employment Agreement (“Employment Agreement”) entered
into between you and the Company effective January 1, 2008.  Pursuant to
Sections 12(b) and 12(f) of the Plan, for purposes of this Award, the term
“Cause” shall be as defined in the Employment Agreement.  Defined terms that are
not otherwise defined in the Plan or this Award, are as defined in the
Employment Agreement or the Amendment, as the case may be. This Award is
intended to comply with the terms of the Amendment and the terms of the Plan,
and in the event of any inconsistency between the terms of the Amendment and the
terms of the Plan, the terms of the Plan shall control.
 
During the period commencing on the Award date and terminating on the fifth
anniversary of the Effective Date, except as otherwise provided herein, the
Units may not be sold, assigned, transferred, pledged, or otherwise encumbered
and are subject to forfeiture as provided herein.
 
Vesting
 
The RSUs shall vest in three equal annual installments with the first such
installment vesting on December 31, 2013, and each of the two subsequent
installments vesting each December 31 thereafter, with a final vesting date of
December 31, 2015 (each a “Time Vesting Date”) subject to your continuous
employment with the Company through each Time Vesting Date.
 
Notwithstanding the foregoing, in the event of a Change in Control (as defined,
for the purposes of this Award, in Section 5.4.4 of the Employment Agreement)
any then remaining unvested RSUs shall vest as provided in the Plan.
 
Notwithstanding the foregoing, in the event of a termination of your employment
with the Company prior to any Time Vesting Date (other than as set forth in the
preceding paragraph), your then unvested RSUs as of a Date of Termination shall
vest or be forfeited as follows:
 
 
1.
If Termination upon Death, 100% of the then remaining unvested RSUs shall
immediately become vested.

 
 
1

--------------------------------------------------------------------------------

 
 
 
2.
If Termination upon Disability, subject to Section 5.4.8 of the Employment
Agreement, 50% of the then remaining unvested RSUs shall immediately become
vested and the balance shall be forfeited.

 
 
3.
If Termination is without Cause or for Good Reason, subject to Section 5.4.8 of
the Employment Agreement, 75% of the then remaining unvested RSUs shall vest and
the balance shall be forfeited.

 
 
4.
If Termination is for Cause or without Good Reason, 100% of the then remaining
unvested RSUs shall be forfeited.

 
Payment
 
Except as set forth below, any vested portion of the RSUs shall be distributed
to you, or your successors and assigns, as the case may be, in shares of Common
Stock within 15 days after the applicable Time Vesting Date. Notwithstanding the
foregoing, (i) all vested RSUs shall be distributed to you in shares of Common
Stock simultaneous with the Company incurring a Change in Control (including
those vested by reason of the Change in Control); (ii) any RSUs that vest by
reason of your Death, shall be distributed in shares of Common Stock to your
estate 60 days after the Date of Termination; and (iii) to the extent that RSUs
become vested by reason of termination of your employment upon Disability or
without Cause or for Good Reason, such RSUs shall be payable in shares of Common
Stock as provided in, and subject to, Sections 5.4.8 and 9.8.2 of the Employment
Agreement.
 
Dividends
With respect to the RSUs, you will have the right to receive dividend
equivalents (in cash or in kind, as the case may be) in respect of any dividend
distributed to holders of Common Stock of record on and after the Date of Award;
provided, that any such dividend equivalents shall be subject to the same
restrictions as the RSUs with regard to which they are issued, including without
limitation, as to vesting (including accelerated vesting) and time of
distribution. All such withheld dividends shall not earn interest, except as
otherwise determined by the Administrator. You will not receive withheld
dividends on any RSUs which are forfeited and all such dividends shall be
forfeited along with the RSUs which are forfeited.
   
Tax Withholding
The Company shall have the right to withhold from your compensation an amount
sufficient to fulfill its or its Affiliate’s obligations for any applicable
withholding and employment taxes. Alternatively, the Company may require you to
pay to the Company the amount of any taxes which the Company is required to
withhold with respect to the Shares, or, in lieu thereof, to retain or sell
without notice a sufficient number of Shares to cover the amount required to be
withheld. The Company may withhold from any cash dividends paid with respect to
RSUs an amount sufficient to cover taxes owed, if any, as a result of the
dividend payment. The Company’s method of satisfying its withholding obligations
shall be solely in the discretion of the Administrator, subject to applicable
federal, state, local and foreign laws. The Company shall have a lien and
security interest in the Shares and any accumulated dividends to secure your
obligations hereunder.

 
 
2

--------------------------------------------------------------------------------

 
 
Tax Representations
You hereby represent and warrant to the Company as follows:
 
(a)          You have reviewed with your own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by this Agreement. You are relying solely on such advisors and not
on any statements or representations of the Company or any of its Employees or
agents.
 
(b)          You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.
   
Securities Law Representations
The following two paragraphs shall be applicable if, on the date of issuance of
the Shares, no registration statement and current prospectus under the
Securities Act of 1933, as amended (the “1933 Act”), covers the issuance by the
Company to you of Shares, and shall continue to be applicable for so long as
such registration has not occurred and such current prospectus is not available:
 
(a)          You hereby agree, warrant and represent that you will acquire the
Shares to be issued hereunder for your own account for investment purposes only,
and not with a view to, or in connection with, any resale or other distribution
of any of such shares, except as hereafter permitted. You further agree that you
will not at any time make any offer, sale, transfer, pledge or other disposition
of such Shares to be issued hereunder without an effective registration
statement under the 1933 Act, and under any applicable state securities laws or
an opinion of counsel acceptable to the Company to the effect that the proposed
transaction will be exempt from such registration. You agree to execute such
instruments, representations, acknowledgments and agreements as the Company may,
in its sole discretion, deem advisable to avoid any violation of federal, state,
local or foreign law, rule or regulation, or any securities exchange rule or
listing agreement.
 
(b)          The certificates for Shares to be issued to you hereunder shall
bear the following legend:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”

 
 
3

--------------------------------------------------------------------------------

 
 
Stock Dividend, Stock Split and Similar Capital Changes
In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of Units and shares subject to this Agreement
shall be appropriately adjusted in a manner to be determined in the sole
discretion of the Administrator, whose decision shall be final, binding and
conclusive in the absence of clear and convincing evidence of bad faith. Any
Units or shares of Common Stock or other securities received, as a result of the
foregoing, by you with respect to the RSUs shall be subject to the same
restrictions as the RSUs, the certificate or other instruments evidencing such
shares of Common Stock or other securities shall be legended as provided above
with respect to the RSUs, and any cash dividends received with respect to such
Units shall be subject to the same restrictions as dividend equivalents with
respect to the RSUs.
   
Non-Transferability
Unvested RSUs are not transferable.
   
No Effect on Employment
Nothing herein guarantees you employment for any specified period of time. This
means that, except as provided in the Employment Agreement and Amendment, either
you or the Company or any of its Affiliates may terminate your employment at any
time for any reason, with or without cause, or for no reason. You recognize
that, for instance, you may terminate your employment or the Company or any of
its Affiliates may terminate your employment prior to the date on which your
Units become vested.
   
No Effect on Corporate Authority
You understand and agree that the existence of this Agreement will not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preferences ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
   
Arbitration
Any dispute or disagreement between you and the Company with respect to any
portion of this Agreement or its validity, construction, meaning, performance or
your rights hereunder shall be settled by arbitration in accordance with Section
9.7 of the Employment Agreement. However, prior to submission to arbitration you
will attempt to resolve any disputes or disagreements with the Company over this
Agreement amicably and informally, in good faith, for a period not to exceed two
weeks. Thereafter, subject to the foregoing, the dispute or disagreement will be
submitted to arbitration. At any time prior to a decision from the arbitrator(s)
being rendered, you and the Company may resolve the dispute by settlement.

 
 
4

--------------------------------------------------------------------------------

 
 
Governing Law
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.
   
Notices
Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the executive office of the Company. If mailed, it should be
addressed to the Secretary or General Counsel of the Company. Any notice given
to you will be addressed to you at your address as reflected on the personnel
records of the Company. You and the Company may change the address for notice by
like notice to the other. Notice will be deemed to have been duly delivered when
hand-delivered or, if mailed, on the day such notice is postmarked.
   
Agreement Subject to Plan; Entire Agreement
This Agreement shall be subject to the terms of the Plan in effect on the date
hereof, subject to “Conflicting Terms” below, which terms are hereby
incorporated herein by reference and made a part hereof. This Agreement
constitutes the entire understanding between the Company and you with respect to
the subject matter hereof and no amendment, supplement or waiver of this
Agreement, in whole or in part, shall be binding upon the Company unless in
writing and signed by the Executive Vice President-General Counsel or other
signatory authorized by the Board or the Compensation Committee.
   
Conflicting Terms
Wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan in effect on the date hereof, the terms of the Plan will control.

 
Please sign the Acknowledgement attached to this Restricted Stock Unit Agreement
and return it to the Company’s Secretary, thereby indicating your understanding
of an agreement with its terms and conditions.
 
 
5

--------------------------------------------------------------------------------

 
 

 
ICONIX BRAND GROUP, INC.
         
 
By:
/s/ Andrew Tarshis                          

 
 
6

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of the
Restricted Stock Unit Agreement. I hereby signify my understanding of, and my
agreement with, the terms and conditions of the Plan and of the Restricted Stock
Unit Agreement. I agree to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator concerning any questions
arising under the Plan with respect to this Restricted Stock Unit Agreement. I
accept this Restricted Stock Unit Agreement in full satisfaction of any previous
written or oral promise made to me by the Company or any of its Affiliates with
respect to option or stock grants.
 
Date: August 9, 2011
 
 

       
 
 
/s/ Neil R. Cole      
Neil R. Cole
                 

 
 
 
7

--------------------------------------------------------------------------------

 